


Exhibit 10.1






SEPARATION AGREEMENT


This Separation Agreement (this “Agreement”) is made and entered into as of the
Execution Date (as defined below), by and between Grier C. Raclin (“Executive”)
and Scientific Games Corporation, a Delaware corporation (the “Company”).


WHEREAS, Executive has been employed as Senior Vice President, General Counsel
and Corporate Secretary of the Company pursuant to an Employment Agreement,
dated as of September 29, 2012, by and between Executive and the Company (the
“Employment Agreement”); and


WHEREAS, the Company and Executive desire to enter into this Agreement in
connection with Executive's separation from employment with the Company;    


NOW THEREFORE, in consideration of the recitals and the mutual promises,
covenants and agreements set forth in this Agreement, the parties hereby agree
as follows:
1.Separation. Executive's employment with the Company shall terminate as of the
close of business on October 31, 2012 (the “Separation Date”). The Employment
Agreement shall automatically terminate and be of no further force or effect as
of the Separation Date, except that Section 5.1 through Section 5.10 of the
Employment Agreement (inclusive) shall survive such termination and continue in
full force and effect in accordance with their respective terms (and such
Sections are incorporated herein by reference). Until the Separation Date,
Executive shall be based in his home office in Clayton, Missouri, travel at the
Company's cost to the Company's office in New York City upon the reasonable
request of the Company, notwithstanding any provision of his Employment
Agreement, be responsible only to provide reasonable assistance to the Company
in connection with a smooth and orderly transition of Executive's
responsibilities, and perform such other duties as reasonably requested by the
Company in connection with such transition. Effective October 19, 2012,
Executive hereby resigns from all officer, director and trustee positions of the
Company and its subsidiaries, including as Senior Vice President, General
Counsel and Corporate Secretary of the Company.


2.Consideration to Executive. Except for (i) any payments or benefits Executive
has accrued or vested in pursuant to Executive's participation in the Company's
401(k) plan, which shall be subject to the terms and conditions set forth in
such plan, and (ii) 37,500 stock options and 12,500 restricted stock units
(“RSUs”) awarded to Executive under Section 2(f) of the Employment Agreement
that vested on October 3, 2012, which options and RSUs shall be governed by the
plans and programs and the agreements and other documents pursuant to which the
awards were granted (it being understood and agreed that such options shall be
exercisable for a 90-day period following the Separation Date), Executive
acknowledges and agrees that the payments and benefits set forth in this Section
2 fulfill any and all of the Company's obligations due to Executive under any
agreement or bonus, incentive compensation, severance or separation plan or
allowance or any other compensation or benefit plan or arrangement maintained by
the Company or any of its subsidiaries (including the Employment Agreement), and
Executive specifically acknowledges and agrees that Executive is entitled to no
other compensation or benefits (of any kind or nature whatsoever) from the
Company or any of its subsidiaries. In consideration of Executive's promises,
covenants and agreements set forth in this Agreement, and for other good and
valuable consideration, receipt of which is hereby acknowledged, the Company
shall provide the following to Executive:


(a)any accrued but unpaid base salary of Executive for services rendered to the
Separation Date, payable in accordance with the Company's regular payroll
policies (and subject to applicable withholdings);


(b)reimbursement in accordance with the Company's policies of any unpaid
reasonable business expenses and disbursements incurred by Executive prior to
the Separation Date; provided, however, that Executive must

1

--------------------------------------------------------------------------------




submit vouchers for any such expenses in accordance with the Company's standard
procedures within fourteen (14) days after the Separation Date;


(c)$950,000 (subject to applicable withholdings) as a special separation
payment, which amount shall be payable over a period of 12 months following the
Separation Date in accordance with the Company's regular payroll practices;


(d)in lieu of any bonus or other cash or equity incentive compensation for or in
respect of 2012, an amount (subject to applicable withholdings) equal to (A) the
cash bonus which would have been payable to Executive had Executive remained in
employment with the Company during the entire year in which such termination
occurred, as determined by the Compensation Committee of the Board of Directors
of the Company (the “Compensation Committee”), multiplied by (B) a fraction the
numerator of which is 304 and the denominator of which is 365 (the “Pro Rata
Fraction”) (provided that the amount payable under this Section 2(d) will be not
less than $300,000 multiplied by the Pro Rata Fraction), which amount shall be
payable when bonuses for 2012 are paid by the Company generally (but in no event
later than March 15, 2012);


(e)full vesting as of the Separation Date of all unvested stock options and
restricted stock units (“RSUs”) awarded to Executive under Section 2(f) of the
Employment Agreement and held by Executive immediately prior to the Separation
Date, and, in all other respects, all such options and RSUs shall be governed by
the plans and programs and the agreements and other documents pursuant to which
the awards were granted (it being understood and agreed that such options shall
be exercisable for a 90-day period following the Separation Date);


(f)if Executive elects to continue COBRA coverage under the Company's group
health plan in accordance with COBRA, the monthly premiums for such coverage for
a period of twelve (12) months (based on Executive's current coverage
elections), such amount to be paid by the Company directly to the provider
during such period (thereafter, Executive will be responsible for paying the
entire COBRA premium).


For the avoidance of doubt, in the event of Executive's death prior to the time
when all payments under this Section 2 have been made, Executive's estate shall
receive such payments not already paid to Executive in accordance with this
Section 2.


In addition, the Company agrees to (i) arrange (using its selected vendor) and
pay for the packing and movement of Executive's household goods and personal
belongings from New York, New York to Executive's home in Clayton, Missouri,
(ii) if so requested by Executive, arrange for, and pay up to $10,000 for,
outplacement counseling for Executive by an outplacement firm selected by the
Executive; and (iii) pay Executive $17,500 for the unused seven (7) days of
vacation Executive was entitled to in 2012.


3.General Release of Claims.


(a)In consideration of the Company's promises, covenants and agreements set
forth in this Agreement, including the payment and benefits set forth in Section
2, certain of which Executive hereby acknowledges are not otherwise owed to
Executive, and for other good and valuable consideration, receipt of which is
hereby acknowledged, Executive hereby knowingly, voluntarily and irrevocably
releases, waives and forever discharges, to the fullest extent permitted by law,
on Executive's own behalf and on behalf of Executive's agents, assignees,
attorneys, heirs, executors, administrators and anyone else claiming by or
through Executive (collectively, the “Releasors”), the Company and each of its
affiliates, subsidiaries, predecessors, successors or assigns, and any of its or
their respective past or present stockholders, members or other equity holders,
and any of its or their respective past or present directors, executives,
officers, insurers, attorneys, employees, consultants, agents, employee benefits
plans and trustees, fiduciaries, and administrators of those plans
(collectively, the “Released Parties”), of and from any and all claims, charges,
complaints, liens, demands, causes of action, obligations, damages (including
consequential, punitive or exemplary damages), liabilities or the like of
whatever nature (including attorneys' fees and costs), whether under local,
state or federal law or equity or otherwise, whether known or unknown, and
whether asserted and unasserted (collectively, “Claims”), that Executive and/or
any of the other Releasors have or may have against any of the Released Parties
as of the Effective Date and/or in any way relating to or arising

2

--------------------------------------------------------------------------------




out of any aspect of Executive's employment with the Company, separation from
employment with the Company or Executive's treatment by the Company while in the
Company's employ, including all Claims for or related to:


(i)salary and other compensation or benefits, including overtime if applicable,
incentive (cash or equity) compensation, bonuses, severance pay or vacation pay,
or any benefits under the Employee Retirement Income Security Act of 1974, or
any other local, state or federal law;


(ii)discrimination, harassment or retaliation based upon race, color, national
origin, ancestry, religion, marital status, sex, sexual orientation, citizenship
status, pregnancy or any pregnancy-related disability, family status, leave of
absence (including the Family Medical Leave Act or any other federal, state or
local leave laws), handicap (including The Rehabilitation Act of 1973), medical
condition or disability, or any other characteristic covered by law under Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans
with Disabilities Act, Sections 1981 through 1988 of the Civil Rights Act of
1866, and any other federal, state, or local law prohibiting discrimination in
employment, the Worker Adjustment and Retraining Notification Act, or any other
federal, state or local law concerning plant shutdowns, mass layoffs, reductions
in force or other business restructuring;


(iii)discrimination, harassment or retaliation based upon age under the Age
Discrimination in Employment Act as amended by the Older Workers Benefit
Protection Act of 1990 (the “ADEA”), or under any other federal, state, or local
law prohibiting age discrimination;


(iv)matters arising under the Sarbanes-Oxley Act of 2002 and any other federal,
state or local whistleblower laws;
(v)breach of implied or express contract (whether written or oral), breach of
promise, misrepresentation, fraud, estoppel, waiver or breach of any covenant of
good faith and fair dealing, including breach of any express or implied
covenants of or under the Employment Agreement;


(vi)defamation, negligence, infliction of emotional distress, violation of
public policy, wrongful or constructive discharge, or any employment-related
tort recognized under any applicable local, state, or federal law;


(vii)any violation of any Fair Employment Practices Act, Equal Rights Act, Civil
Rights Act, Minimum Fair Wages Act, Payment of Wages Act or any comparable
federal, state or local law;


(viii)any violation of the New York State Human Rights Law, New York Labor Act,
New York Equal Pay Act, New York City Human Rights Law, New York Civil Rights
Law, New York Rights of Persons with Disabilities Law, New York Sexual
Orientation Non-Discrimination Act, New York Equal Rights Law, the New York
State Workers' Compensation and Disability Benefit Laws (including the
retaliation provisions thereof), and New York City Administrative Code and
Charter, or any comparable federal, state or local law;


(ix)costs, fees, or other expenses, including attorneys' fees; and


(x)any other Claim of any kind whatsoever, including any claim that this
Agreement was induced or resulted from any fraud or misrepresentation by the
Company.


Notwithstanding the foregoing, Executive is not hereby releasing, waiving or
discharging: (i) any Claims or rights to enforce this Agreement against the
Company; (ii) any Claim for indemnification or director and officer insurance
coverage of Executive by the Company or its insurers under the Company's
director and officer insurance policies, whether pursuant to the Employment
Agreement, the Company's by-laws, or the laws of the State of Delaware, in each
case to the extent provided therein; and (iii) any Claims that Executive cannot
lawfully release. Notwithstanding the foregoing, Executive is also not hereby
releasing, waiving or discharging Executive's right to file a charge with an
administrative agency (including the

3

--------------------------------------------------------------------------------




Equal Employment Opportunity Commission and the National Labor Relations Board)
or participate in any agency investigation. Executive is, however, hereby
releasing, waiving and forever discharging Executive's right to recover money or
other damages in connection with any such charge or investigation. Executive is
also hereby releasing, waiving and forever discharging Executive's right to
recover money in connection with a charge filed by any other individual or by
the Equal Employment Opportunity Commission, National Labor Relations Board or
any other federal, state or local agency.
(b)BY AGREEING TO THE RELEASE CONTAINED IN THIS AGREEMENT EXECUTIVE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVES ANY RIGHTS (KNOWN OR UNKNOWN) TO
BRING OR PROSECUTE A LAWSUIT OR MAKE ANY LEGAL CLAIM AGAINST ANY OF THE RELEASED
PARTIES WITH RESPECT TO ANY OF THE CLAIMS RELEASED, WAIVED OR DISCHARGED IN
SECTION 3(A). Executive agrees that the release set forth herein will bar all
Claims of every kind, known or unknown, released, waived or discharged in
Section 3 and further agrees that no non-governmental person, organization or
other entity acting on Executive's behalf has in the past or will in the future
file any lawsuit, arbitration or proceeding asserting any Claim that is
released, waived or discharged by Executive under this Agreement. If Executive
initiates, files or pursues a lawsuit, arbitration or other proceeding asserting
any Claim released, waived or discharged by Executive under this Agreement: (i)
Executive will pay for all costs, including reasonable attorneys' fees, incurred
by any of the Released Parties in defending against such Claim (unless such
Claim is a charge with the Equal Employment Opportunity Commission or the
National Labor Relations Board);
(ii) Executive gives up any right to damages in connection with any
administrative, arbitration or court proceeding; and (iii) if Executive is
awarded damages, Executive will assign to the Company Executive's right, title
and interest in and to all such damages. Notwithstanding the foregoing, this
Section 3(b) does not limit Executive's right to challenge the validity of this
Agreement in a legal proceeding under the Older Workers Benefit Protection Act,
29 U.S.C. § 626(f), with respect to claims under the ADEA. This Section 3(b)
also is not intended to and shall not limit the right of a court to determine,
in its discretion, that the Company is entitled to restitution, recoupment or
setoff of any payments made to Executive by the Company should this Agreement be
found to be invalid as to the release of claims under the ADEA.


(c)Executive agrees that Executive shall not solicit, encourage, assist or
participate (directly or indirectly) in bringing any Claims against any of the
Released Parties by other current or former employees, officers or third
parties, except as compelled by subpoena or other court order or legal process,
and only after providing the Company with prior notice of any such subpoena,
order or legal process and an opportunity to timely contest such process.


(d)Executive represents, warrants and agrees that Executive has not filed,
instituted, prosecuted or maintained any administrative, judicial or other
Claim, suit or legal or other proceeding against any of the Released Parties,
and that Executive will not file, institute, prosecute or maintain such a Claim,
suit or proceeding at any time hereafter based on any events, actions or
omissions occurring on or prior to the Separation Date. Executive understands
and agrees that this Agreement will be pleaded as a full and complete defense to
any such Claim, suit or proceeding that is or may be filed, instituted,
prosecuted or maintained by Executive or any other Releasor.


(e)The Company hereby knowingly, voluntarily and irrevocably releases, waives
and forever discharges, to the fullest extent permitted by law, any claims it
may have against Executive to recover any amounts expended by the Company for
any prior relocation assistance provided to Executive.


4.Affirmations. Executive hereby acknowledges and agrees that:


(a)Executive has no known workplace injuries or occupational diseases that
Executive has not reported to the Company in writing and Executive either has
been provided or Executive has not been denied any leave requested under the
Family and Medical Leave Act or under any applicable Company policy or any
local, state, or federal law;


(b)Executive has not been involved in, has not complained of, and Executive is
not aware of: (i) any fraudulent activity; (ii) any uncured failure of the
Company's books, records and accounts to accurately and fairly

4

--------------------------------------------------------------------------------




reflect transactions and dispositions of assets; or (iii) any violations of any
gaming, anti-money laundering, anti-corruption, bribery, or competition law,
which would form the basis of a claim of fraudulent or illegal activity by the
Company or any other Released Party;


(c)On or about the Separation Date, or within a reasonable time thereafter, the
Company will provide Executive with timely and adequate notice of Executive's
right to continue group insurance benefits under COBRA; and


(d)If Executive breaches the provisions of this Agreement, then the Company will
be entitled to an appropriate remedy against Executive, which may include
injunctive relief and monetary damages, as well as the return of any payments,
reimbursements or benefits Executive has received hereunder, and the payment of
the Company's legal fees.


5.Executive's Cooperation.


(a)Executive agrees that Executive will provide reasonable assistance and will
cooperate with the Company, its subsidiaries and its affiliates with respect to
matters or issues which took place or arose during Executive's tenure with the
Company, including any attorney retained by any of them or any other
representative acting on their behalf, in connection with any pending or future
internal investigation or judicial, administrative or regulatory matter,
proceeding or investigation. The parties acknowledge and agree that such
cooperation may include Executive making himself available for meetings,
interviews, statements, testimony or the signing of affidavits, and providing to
the Company any documents or information in Executive's possession or under
Executive's control relating to any such litigation, regulatory matter or
investigation, provided that any such meeting, interviews, statements or
testimony do not unduly interfere with Executive's work schedule or other
post-Company duties. The Company shall reimburse Executive promptly after
Executive submits receipts or other documents reasonably acceptable to the
Company for actual out-of-pocket expenses reasonably incurred by Executive and
approved by the Company (which approval shall not be unreasonably withheld) in
connection with Executive's performance under this Section 5 and otherwise in
accordance with the Company's reimbursement policy, including, to the extent
qualified counsel reasonably believes it appropriate due to the Company's
counsel's potential conflicts of interest, the reasonable cost of counsel
Executive may employ in connection with such performance; provided, however,
that, without limiting any indemnification or expense reimbursement that
Executive may be entitled to in a particular instance pursuant to the Employment
Agreement, the Company's by-laws, or the laws of the State of Delaware, in each
case to the extent provided therein, Executive shall not be entitled hereunder
to any expense reimbursement for a reasonable amount of his time spent
testifying or otherwise cooperating in any matter in which Executive is a
defendant in the proceeding or a named subject or target of the litigation,
regulatory matter or investigation and is alleged to be a principal wrongdoer or
a person with a higher degree of culpability relative to the Company or other
directors or executives thereof.


(b)Executive represents and warrants that Executive has and will accurately,
completely and truthfully disclose to the Company any and all materials and
information requested, including in connection with any pending or future
internal investigation or judicial, administrative or regulatory matter,
proceeding or investigation involving conduct in which Executive was involved or
had knowledge in connection with Executive's employment with the Company. In the
event of a material breach of this Section 5, Executive agrees that the Company
may, in its sole discretion, require Executive to (and, if it so requires,
Executive shall) reimburse the Company in full any payments, reimbursements or
benefits Executive has received under any provision of this Agreement.


6.Confidentiality of Agreement. The parties agree that it is a material
condition of this Agreement that Executive shall keep the terms of this
Agreement strictly and completely confidential and that Executive will not
directly or indirectly make or issue any private statement, press release or
public statement, or communicate or otherwise disclose to any executive or
employee of the Company or any of its subsidiaries (past, present or future) or
to a member of the general public, the negotiations leading to, or the terms,
amounts or facts of or underlying this Agreement, except as may be required by
law or compulsory process; provided, however, that (a) Executive may disclose
the terms of this Agreement to Executive's immediate family, attorneys, and
accountants or other financial advisors so long as they

5

--------------------------------------------------------------------------------




agree to abide by the foregoing confidentiality restriction and (b) Executive
may disclose any information relating to this Agreement that the Company
publicly discloses. For the avoidance of doubt, nothing herein shall prohibit
Executive from disclosing a copy of Section 5 of the Employment Agreement to the
extent required by Section 5.1(c) of the Employment Agreement.


7.Return of Company Property. Executive agrees that Executive has or will
surrender to the Company by the Separation Date all Company credit cards,
parking cards, security badges, cell or “smart” phones, pagers, Blackberries,
computer equipment (including tablet computers) and expense accounts, and that
Executive will submit all outstanding travel vouchers, business expenses and the
like no later than fourteen (14) days after the Separation Date. Executive
further agrees that Executive has returned or will return to the Company, on or
before the Separation Date, and will not keep, maintain or permit any copy of,
any other Company property, including any documents, papers, files or records in
any media (whether stored on Company or personal property), but not including
e-mail personally directed to Executive at the Company's e-mail address, which
may be in Executive's possession, custody or control.


8.Non-Admissions. The parties recognize that, by entering into this Agreement,
neither the Company nor Executive admits, and each specifically denies, any
violation of any local, state, federal, or other law, whether regulatory, common
or statutory.


9.Rights After Breach. Executive agrees that, in the event Executive materially
breaches any provision of this Agreement or otherwise engages in any other act
or omission that has caused or may reasonably be expected to cause material
injury to the interest or business reputation of the Company, in addition to
rights otherwise set forth in this Agreement: (a) the Company shall have the
right to (i) offset or reduce or discontinue any benefits Executive otherwise
would be entitled to receive hereunder and (ii) demand repayment of or
reimbursement for, and Executive shall immediately repay or reimburse the
Company upon demand, any or all benefits paid or provided to Executive
hereunder; and (b) the Released Parties shall be entitled to file
counterclaim(s) against Executive in the event of Executive's breach of the
covenant not to sue contemplated by this Agreement and may recover from
Executive any repayment or reimbursement not made to the Company, as required by
Section 9(a), as well as any and all other resulting actual or consequential
damages, including reasonable attorneys' fees and costs.


10.Waiver of Breach. One or more waivers of a breach of any covenant, term or
provision of this Agreement by any party shall not be construed as a waiver of a
subsequent breach of the same covenant, term or provision, nor shall it be
considered a waiver of any other then existing or subsequent breach of a
different covenant, term or provision.


11.409A. The Company makes no representations or warranties regarding the tax
implications of the compensation and benefits to be paid to Executive under this
Agreement, including under Section 409A of the Internal Revenue Code of 1986
(the “Code”), and applicable administrative guidance and regulations. Section
409A of the Code governs plans and arrangements that provide “nonqualified
deferred compensation” (as defined under the Code) which may include, among
others, nonqualified retirement plans, bonus plans, stock option plans,
employment agreements and severance agreements. To the extent any payments of
money or other benefits due to Executive under this Agreement could cause the
application of an acceleration or additional tax under Section 409A of the Code,
such payments or other benefits shall be deferred if deferral will make such
payment or other benefits compliant under Section 409A of the Code, or otherwise
such payments or other benefits shall be restructured, to the extent possible,
in a manner determined by the Company that does not cause such acceleration or
additional tax. To the extent any reimbursements or in-kind benefits due to
Executive under this Agreement constitute deferred compensation under Section
409A of the Code, any such reimbursements or in-kind benefits shall be paid to
Executive in a manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).
Each payment made under this Agreement shall be designated as a “separate
payment” within the meaning of Section 409A of the Code. Subject to and without
limiting any rights and remedies of the Company contemplated hereunder in
connection with a breach by Executive hereof or the last sentence of Section
3(b), in no event shall any event, claim, act or occurrence arising or occurring
after the execution hereof eliminate, affect or diminish in any way the
Company's obligation to pay to Executive of any amounts that may be deferred
hereunder under Section 409A of the Code as soon as possible after such payment
can be made without causing an acceleration or additional tax under Section 409A
of the Code. For the avoidance of doubt, while a deferral of any

6

--------------------------------------------------------------------------------




amounts payable hereunder in order to make such payments compliant under Section
409A of the Code may affect the timing of payment of such amounts, such deferral
shall not, in and of itself, otherwise affect the Company's obligation to make,
or Executive's right to receive, such amounts.


12.Enforcement and Arbitration.


(a)This Agreement shall be governed by and construed in accordance with the laws
of the State of New York applicable to agreements made and to be wholly
performed within that State, without regard to its conflict of laws provisions.
Executive and the Company agree that, except for any claim that is
non-arbitrable under applicable law, final and binding arbitration shall be the
exclusive forum for any dispute or controversy between them, including disputes
arising under or in connection with this Agreement and Executive's employment
with, and/or separation from, the Company (it being understood and agreed that,
consistent with the parties' interest in expeditiously resolving any dispute or
controversy between them, summary arbitration proceedings analogous to the
proceedings contemplated by Section 145(k) of the Delaware General Corporation
Law will be available to Executive and the Company to hear and determine, on an
expedited basis, a claim for advancement of expenses brought under the
Employment Agreement, the Company's by-laws or Section 145 of the Delaware
General Corporation Law); provided, however, that the Company shall be entitled
to commence an action in any court of competent jurisdiction for injunctive
relief in connection with any alleged actual or threatened violation of any
provision of Section 5.1 through Section 5.10 (inclusive) of the Employment
Agreement (which provisions survive the Separation Date as contemplated hereby
and thereby and are incorporated herein by reference); provided, further,
however, that Executive and the Company shall be entitled to commence an action
in any court of competent jurisdiction for injunctive relief in connection with
any alleged actual or threatened violation of any provision of Section 16.
Judgment may be entered on the arbitrators' award in any court having
jurisdiction. For purposes of entering such judgment or seeking injunctive
relief with regard to any provision of Section 5.1 through Section 5.10
(inclusive) of the Employment Agreement or Section 16, the Company and Executive
hereby consent to the jurisdiction of any or all of the following courts: (i)
the United States District Court for the Southern District of New York; (ii) the
Supreme Court of the State of New York, New York County; or (iii) any other
court having jurisdiction; provided, that damages for any alleged violation of
any provision of Section 5.1 through Section 5.10 (inclusive) of the Employment
Agreement or Section 16, as well as any claim, counterclaim or cross-claim
brought by the Executive or the Company or any third-party in response to, or in
connection with any court action commenced by the Company or Executive seeking
said injunctive relief shall remain exclusively subject to final and binding
arbitration as provided for herein. The Company and Executive hereby waive, to
the fullest extent permitted by applicable law, any objection which either may
now or hereafter have to such jurisdiction, venue and any defense of
inconvenient forum.  Thus, except for the claims excluded above, this Section 12
covers all common law and statutory claims (whether arising under federal state
or local law), including any claim for breach of contract, fraud, fraud in the
inducement, unpaid wages, wrongful termination, and gender, age, national
origin, sexual orientation, marital status, disability, or any other protected
status.


(b)Any arbitration under this Agreement shall be filed exclusively with the
American Arbitration Association in New York, New York before three arbitrators,
in accordance with the National Rules for the Resolution of Employment Disputes
of the American Arbitration Association in effect at the time of submission to
arbitration.  The Company and Executive hereby agree that a judgment upon an
award rendered by the arbitrators may be enforced in other jurisdictions by suit
on the judgment or in any other manner provided by law.  The Company shall pay
all costs uniquely attributable to arbitration, including the administrative
fees and costs of the arbitrators.  Subject to the last sentence of this Section
12(b), each party shall pay that party's own costs and attorney fees, if any,
unless the arbitrators rule otherwise.  Executive understands that he is giving
up no substantive rights, and this Agreement simply governs forum.  The
prevailing party in any dispute, controversy or claim arising out of or related
to this Agreement (and/or the surviving provisions of the Employment Agreement)
shall be entitled to recover its reasonable costs and attorney fees.


(c)BY SIGNING THIS AGREEMENT, EXECUTIVE AND THE COMPANY ACKNOWLEDGE THAT THE
RIGHT TO A COURT TRIAL AND TRIAL BY JURY IS OF VALUE, AND KNOWINGLY AND
VOLUNTARILY WAIVE THAT RIGHT FOR ANY DISPUTE SUBJECT TO THE TERMS OF THE

7

--------------------------------------------------------------------------------




ARBITRATION PROVISIONS SET FORTH IN THIS SECTION 12.


13.Severability. If any provision or term of this Agreement, other than either
party's release or the Company's obligations to pay set forth herein, is held to
be illegal, invalid or unenforceable, then such provision or term shall be fully
severable, this Agreement shall be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised part of this Agreement,
and the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance from this Agreement. Furthermore, in lieu of each
such illegal, invalid or unenforceable provision or term, there shall be added
automatically as a part of this Agreement another provision or term as similar
to the illegal, invalid or unenforceable provision, as may be possible and that
is legal, valid and enforceable.


14.Entire Agreement. This Agreement constitutes the entire Agreement of the
parties, and supersedes all prior and contemporaneous negotiations, prior drafts
of this Agreement and other agreements, oral or written, including whatever
rights, if any, Executive may have had under the Employment Agreement (except
that Section 5.1 through Section 5.10 (inclusive) of the Employment Agreement
shall survive the Separation Date as contemplated thereby and are incorporated
herein by reference). No representations, oral or written, are being relied upon
by either party in executing this Agreement other than the express
representations set forth in this Agreement. This Agreement cannot be changed or
terminated unless by express written agreement of the parties. This Agreement
may be executed by each party in separate counterparts, each of which shall be
deemed an original and constitute one document.


15.Revocation and Effective Date. Executive may accept this Agreement by
delivering to the Company's Chairman and Chief Executive Officer, 750 Lexington
Avenue, 25th Floor, New York, New York 10022, a faxed or PDF copy of this
Agreement executed by Executive at or before 5:00 p.m. Eastern Time on the date
that is twenty-one (21) days after this Agreement is delivered to Executive in
its final form, unless a later date and time is mutually agreed (the date, if
any, on which Executive executes and delivers a copy of this Agreement being the
“Execution Date”), as long as Executive or his counsel delivers to the Company's
Chairman and Chief Executive Officer (or such officer's designee) within a
reasonable time (but no more than three (3) business days) thereafter an
original of this Agreement executed by Executive on or before the Effective
Date. Executive acknowledges that if Executive does not accept this Agreement in
the manner described above, it will be withdrawn and of no effect. If Executive
accepts this Agreement before the end of the twenty-one (21) days permitted,
Executive represents that Executive has done so voluntarily and with the advice
of Executive's attorney (to the extent such advice is sought by Executive).
Executive may revoke Executive's acceptance of this Agreement within seven (7)
days of the Execution Date by delivery of written notice to the Company's
Chairman and Chief Executive Officer, by 5:00 p.m. on the seventh (7th) day
following the Execution Date. Executive acknowledges and agrees that, if
Executive revokes Executive's acceptance of this Agreement, Executive shall
receive none of the payments or benefits contemplated hereunder and this
Agreement shall be null and void, having have no further force or effect, and
that this Agreement will not be admissible as evidence in any judicial,
administrative or arbitral proceeding or trial. Executive further acknowledges
that if the Company's Chairman and Chief Executive Officer does not receive from
Executive written notice of Executive's revocation prior to the expiration of
seven (7) days of the Execution Date, Executive shall have forever waived
Executive's right to revoke this Agreement, and it shall thereafter have full
force and effect as of the eighth (8th) day after the Execution Date (the
“Effective Date”).


16.Non-Disparagement. At no time shall Executive knowingly make any statement
(whether written or oral), or knowingly encourage any other person to make any
statement, disparaging the performance, conduct, character or business
reputation of the Released Parties or any of them; nor shall the Company or any
of the Released Parties knowingly make any statement (whether written or oral),
or knowingly encourage any other person to make any statement, disparaging the
performance, conduct, character or business reputation of Executive. Nothing
contained herein shall preclude Executive or the Company from providing truthful
testimony or statements as required by law or legal process or in response to an
investigation by a governmental, regulatory or self-regulatory body.


17.Joint Drafting. In recognition of the fact that the parties had an
opportunity to negotiate the language of, and draft, this Agreement, the parties
acknowledge and agree that there is no single drafter of this Agreement and,
therefore, the general rule that ambiguities are to be construed against the
drafter is, and shall be, inapplicable. If any language in this Agreement is
found or claimed to be ambiguous, each party shall have the same opportunity to
present

8

--------------------------------------------------------------------------------




evidence as to the actual intent of the parties with respect to any such
ambiguous language without any inference or presumption being drawn against
either party.


18.Interpretation. If any provision of this Agreement conflicts with any
provision of the Employment Agreement, the provision of this Agreement shall
control and prevail. When a reference is made in this Agreement to any
agreement, contract, document, instrument or other record, such reference shall
be to such agreement, contract, document, instrument or other record as it may
be amended, modified, supplemented or restated from time to time.     When a
reference is made in this Agreement to any person, such reference shall be
construed to include such person's successors and permitted assigns. The word
“will” in this Agreement shall be construed to have the same meaning and effect
as the word “shall.” When a reference is made in this Agreement to a Section,
such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation,” unless the context otherwise indicates. When a reference in this
Agreement is made to a “party” or “parties,” such reference shall be to a party
or parties to this Agreement unless otherwise indicated. Unless the context
requires otherwise, the terms “hereof,” “herein,” “hereby,” “hereto”,
“hereunder” and derivative or similar words in this Agreement refer to this
entire Agreement. Unless the context requires otherwise, words in this Agreement
using the singular or plural number also include the plural or singular number,
respectively, and the use of any gender herein shall be deemed to include the
other genders. References in this Agreement to “dollars” or “$” are to U.S.
dollars. When a reference is made in this Agreement to a law, statute or
legislation, such reference shall be to such law, statute or legislation as it
may be amended, modified, extended or re-enacted from time to time (including
any successor law, statute or legislation) and shall include any regulations
promulgated thereunder from time to time. The headings used herein are for
reference only and shall not affect the construction of this Agreement.


19.Acknowledgment.


(a)By executing this Agreement, Executive acknowledges that (i) Executive has
had the opportunity to consider the terms of this Agreement for at least
twenty-one (21) days from the date this Agreement has been delivered to
Executive in its final form, and has either considered this Agreement and its
terms for that period or has knowingly and voluntarily waived Executive's right
to do so; (ii) Executive has been advised by the Company pursuant to this
Agreement to consult with an attorney regarding the terms of this Agreement;
(iii) Executive has consulted with an attorney or, in the alternative, waives
Executive's right to do so, regarding the terms of this Agreement; (iv) any and
all questions regarding the terms of this Agreement have been asked and answered
to Executive's complete satisfaction; (v) Executive has read this Agreement;
(vi) the consideration provided for herein is good and valuable; and (vii)
Executive is entering into this Agreement voluntarily, of Executive's own free
will, and without any coercion, undue influence, threat or intimidation of any
kind or type whatsoever. Executive further acknowledges and agrees that any
revisions to this Agreement made prior to the Effective Date are not material
and shall not be deemed to affect the amount of time Executive has to consider
this Agreement, and Executive hereby voluntarily waives additional time for
review, if any, with respect to any such revisions.


(b)Executive hereby acknowledges and confirms that Executive has read all twelve
(12) pages of this Agreement and hereby freely and voluntarily assents to all
the terms and conditions in this Agreement, and signs the same as Executive's
own free act with the full intent of accepting the benefits contemplated hereby
in return for releasing the Released Parties from all Claims to the extent
contemplated herein.













9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on such party's behalf as of the date written below.




/s/ Grier C. Raclin
 
Date: 10/08/2012
Grier C. Raclin
 
 



SCIENTIFIC GAMES CORPORATION


By:
/s/ Peter A. Mani
 
Date: 10/09/2012
Name:
Peter A. Mani
 
 
Title:
Vice President & Chief Human Resources Officer
 
 




10